DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-8, 13-15 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…obtaining reference stay points corresponding to a to-
be-recognized positioning point, the reference stay points comprising: a dedicated stay point for a user corresponding to the to-be- recognized positioning point a general- purpose stay point universal for different users, wherein the obtaining the reference stay points comprises determining the user corresponding to the to-be-recognized positioning point based on a user identification corresponding to the to-be-recognized positioning point to obtain the dedicated stay point corresponding to the user, and obtaining the general-purpose stay point for different users, wherein the general-purpose stay point is determined based on a spatial location attribute and comprises a positioning point located in an area of interest having a stay attribute, the area of interest referring to an area-shaped geographical entity in map data, and the dedicated stay point for each user comprises one or both of the following: a stay point, in historical positioning points for the user, which is determined according to a result of clustering the historical positioning points for the user; and a positioning point, in the historical positioning points for the user, which has accessed wireless fidelity WiFi of a fixed point of interest…” as described in independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
June 15, 2022